         Case 2:21-cr-00004-RFB-DJA Document 21 Filed 03/16/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Andrew_Wong@fd.org
 6
     Attorney for Humberto Guzman-Virgen
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:21-cr-00004-RFB-DJA
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                          CHANGE OF PLEA/SENTENCING
             v.
                                                                      HEARING
13
     HUMBERTO GUZMAN-VIRGEN,                                       (Second Request)
14
                    Defendant.
15
16
             IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Andrew
19
     Wong, Assistant Federal Public Defender, counsel for Humberto Guzman-Virgen, that the
20
     Change of Plea/Sentencing Hearing currently scheduled on March 18, 2021 at 1:00 pm, be
21
     vacated and continued to a date and time convenient to the Court, but no sooner than thirty (30)
22
     days.
23
             This Stipulation is entered into for the following reasons:
24
             1.     Defense counsel needs additional time to review the presentence report and
25
     discuss its contents with Mr. Guzman-Virgen.
26
         Case 2:21-cr-00004-RFB-DJA Document 21 Filed 03/16/21 Page 2 of 3




 1          2.     In order to ensure continuity of defense counsel, the parties request that the
 2   change of plea and sentencing be continued.
 3          3.     The defendant is in custody and agrees with the need for the continuance.
 4          4.     The parties agree to the continuance.
 5          This is the second request for a continuance of the Change of Plea/Sentencing hearing.
 6          DATED this 16th day of March, 2021.
 7
 8    RENE L. VALLADARES                            CHRISTOPHER CHIOU
      Federal Public Defender                       Acting United States Attorney
 9
10
      By /s/ Andrew Wong                            By /s/ Jared Grimmer
11    ANDREW WONG                                   JARED GRIMMER
      Assistant Federal Public Defender             Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:21-cr-00004-RFB-DJA Document 21 Filed 03/16/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:21-cr-00004-RFB-DJA
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     HUMBERTO GUZMAN-VIRGEN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Change of Plea/Sentencing hearing currently

11   scheduled for Thursday, March 18, 2021 at 1:00 p.m., be vacated and continued to

12   April 29, 2021
     ________________                 1 00 __.m.;
                      at the hour of ___:___ p    or to a time and date convenient to the court.

13          DATED this 16th
                       ___ day of March, 2021.

14
15
                                                RICHARD F. BOULWARE, II
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
